IIowEim, 3.
The defendants have appealed from a judgment annulling, as contrary (o law, a clause in the will of Asa H. Mitchell, deceased, made in J.859, by which lie bequeathed io 'his executors certain slaves, in trust, for the purpose, that they should pay over to his mother annually, during her lifetime, the net income and revenues of said slaves, and after her dentil convey them, with their natural increase, if any, to her children or their descendants, per s/irjies, in full ownership.
This, in our opinion, is a disposition reprobated by our Code ; but, if there were any doubt on this point, it is manifestly one which our Courts cannot now execute, as there is no such property to be conveyed by will or otherwise. We think that, under the constitutions and laws of the United States and Louisiana, this Court can render no decree recognizing property in man.
At the date of its rendition by the lower Court, the judgment appealed from was, in our opinion, in accordance with positive law then in force ; but now, so much of it as awards the slaves described therein and their possession to the plaintiffs is absolutely null.
The appellees, however, cannot properly be held liable for costs of appeal.
It is therefore ordered, that so much of the judgment of the District Court as relates to the ownership and possession of the persons therein named as slaves be declared null and void, and that, in other respects, the said judgment be affirmed, with costs.